



Exhibit 10.12
dcplogoa59.jpg [dcplogoa59.jpg]
DCP Services, LLC
2008 Long-Term Incentive Plan
Strategic Performance Unit Grant Agreement


Grantee:            _______________
Grant Date:             _______________
Performance Period:        The three-year period beginning on _________


1.
Grant of Strategic Performance Units. DCP Services, LLC (the “Company”) hereby
grants to you Strategic Performance Units (“SPUs”) allocated as ___ DCP units
under the DCP Services, LLC 2008 Long-Term Incentive Plan (the “Plan”) on the
terms and conditions set forth herein. The number of SPUs has been determined
based on the average closing price of the DCP common units during the last
twenty trading days immediately prior to the Grant Date and includes a tandem
Dividend Equivalent Right (“DER”) grant with respect to each SPU. The Company
will establish a DER bookkeeping account for you with respect to each SPU
granted that shall be credited with an amount equal to the cash dividends,
expressed in US dollars, made during the Performance Period with respect to the
DCP common units. Unless otherwise defined herein, terms used, but not defined,
in this Grant Agreement shall have the same meaning as set forth in the Plan.



2.
Performance Goals and Vesting. The SPUs granted hereunder shall become Vested
only if (i) the Strategic Performance goals set forth in the Performance
Schedule attached hereto are achieved at the end of the Performance Period and
(ii) you have not incurred a Termination of Service prior to the end of the
Performance Period, except as provided in Paragraph 3 below. To the extent the
Strategic Performance goals are not achieved, the SPUs shall be forfeited
automatically at the end of the Performance Period without payment.



3.
Contingent Vesting Events. You may become contingently Vested prior to the end
of the Performance Period as provided below, but unless the Strategic
Performance goals for the Performance Period are achieved, you will not become
entitled to a payment with respect to SPUs.



(a)
Death, Disability, Retirement or Layoff. If you incur a Termination of Service
after the first anniversary of your initial Grant Date for the year, as a result
of your death, Disability, Retirement or Layoff, a percentage of your SPUs will
become contingently Vested in a pro-rata share (rounded to the nearest whole
SPU) based on the number of days in the Performance Period that have lapsed
through the date of your Termination of Service over the total number of days in
the Performance Period. The number of your SPUs that do not become contingently
Vested as provided above will be forfeited automatically on the date of your
Termination of Service without payment.

(b)
Other Terminations of Service. If your Termination of Service occurs prior to
the end of the Performance Period for any reason other than as provided in
Paragraph 3(a) above, all of your SPUs and DERs shall be forfeited without
payment automatically upon the date of your Termination of Service.

4.
Payments.



(a)
SPUs. As soon as administratively practicable after the last day of the
Performance Period the Committee will determine whether, and the extent to
which, the Strategic Performance goals set forth on the Performance Schedule
have been achieved and the number of your SPUs that have become Vested as a
result of such achievement. The Company will then pay you in cash, an amount
equal to the average closing price of your Vested SPUs based on the last twenty
trading days immediately prior to the end of the Performance Period, less any
taxes the Company is required to withhold from






--------------------------------------------------------------------------------





such payment. Payment will be made as soon as practicable after the end of the
Performance Period, but no later than 2½ months following the end of the Plan
year in which the Performance Period terminates, less all applicable taxes
required to be withheld therefrom, unless deferred into the Executive Deferred
Compensation Plan in accordance with Code Section 409A.
(b)
DERs. As soon as administratively practicable after the end of the Performance
Period (but no later than 2½ months following the end of the Plan year in which
the Performance Period terminates), the Company shall pay you in cash, with
respect to each SPU that became Vested at the end of the Performance Period, an
amount equal to the DERs credited to your DER account during the Performance
Period with respect to such Vested SPUs, less any taxes the Company is required
to withhold from such payment.

5.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution or by a beneficiary designation form filed with
the Company in accordance with the procedures established by the Company for
such designation, and shall not be subject to execution, attachment, or similar
process. Upon any attempt by you to transfer, assign, pledge, hypothecate, or
otherwise dispose of such rights contrary to the provisions in this Agreement or
the Plan, or upon the levy of any attachment or similar process upon such
rights, such rights shall immediately become null and void.



6.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.



7.
Entire Agreement. This Agreement along with the Plan constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the SPUs granted hereby. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.



8.
Modifications. Any modification of this Agreement shall be effective only if it
is in writing and signed by both you and an authorized officer of the Company.



9.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Colorado, without regard to conflicts of laws or
principles thereof.



10.
Plan Controls. By accepting this Grant, you acknowledge and agree that the SPUs
are granted under and governed by the terms and conditions of this Agreement and
the Plan, a copy of which has been furnished to you. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control. All decisions or interpretations of the Committee upon any questions
relating to the Plan or this Agreement are binding, conclusive and final on all
persons.





DCP Services, LLC
By:
 
Name:
 
Title:
 
 
 
Grantee Acknowledgement and Acceptance
 
 
By:
 
Name:
 






